Citation Nr: 0308101	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  96-40 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a loss of equilibrium.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to October 
1971.

This appeal arises out of November 1995 and January 1996 
decisions entered by the aforementioned Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran appealed those actions to the Board of 
Veterans' Appeals (Board), and in November 1997, the Board 
denied the veteran's appeal.  The veteran then appealed the 
Board's decision to the Court of Appeals for Veterans Claims 
(prior to March 1999, known as the Court of Veterans Appeals) 
(Court).

In a June 2000 decision, the Court found that the veteran had 
abandoned his claim for service connection for loss of 
equilibrium, and it affirmed the Board's decision with 
respect to the veteran's claims for service connection for 
tinnitus, and an increased rating for left ear hearing loss.  
In August 2000, the Court reconsidered its June 2000 
decision, and ultimately determined that the Board's decision 
that the claim for service connection for tinnitus was not 
well grounded should be reversed.  The Court affirmed the 
Board's decision regarding the evaluation of the veteran's 
left ear hearing loss.  This judgment was entered in 
September 2000.

In November 2000, the Court recalled its September 2000 
judgment, and in December 2000, issued a new decision.  In 
that decision, the Court vacated the Board's 1997 decision 
with respect to its denial of the claims for service 
connection for tinnitus, and an increased rating for left ear 
hearing loss.  The Board was then directed to readjudicate 
those claims in accordance with the recently enacted Veterans 
Claims Assistance Act of 2000.  (That Act had been signed 
into law in November 2000.)

In late December 2000, the veteran requested the Court to 
reconsider its view that he had abandoned his claim for 
service connection for loss of equilibrium.  The Court did 
so, and granted the veteran's motion to have the Board 
readjudicate that appeal as well.  Accordingly, all three 
issues the Board considered in 1997, once again came before 
it in August 2001.  At that time, the Board remanded all 
three issues for further development.  Subsequently, in 
December 2002, the RO granted the veteran's claim of 
entitlement to service connection for tinnitus.  Therefore, 
the other two issues set forth on the title page are again 
before the Board for appellate adjudication.


FINDINGS OF FACT

1.	VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2.	A disability manifested by a loss of equilibrium was 
initially identified many years after the veteran's 
release from service and is not shown to be causally or 
etiologically related to any service-connected disorder, 
or otherwise related to service or to any incident of 
service.

3.  The veteran has had, at worst, Level VI hearing acuity in 
the left ear during the 
appellate period.


CONCLUSION OF LAW

1.  A disability manifested by a loss of equilibrium was not 
incurred in or aggravated by active service, and is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2002).

2.  The criteria for a compensable evaluation for left ear 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to both of the veteran's claims.  VA 
must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the veteran was notified of the 
information necessary to substantiate his claim and whether 
he or VA bears the burden of producing or obtaining that 
evidence or information by means of the discussions in the 
November 1995 and January 1996 rating decisions; the April 
1996 statement of the case; the December 2002 supplemental 
statement of the case; the August 2001 Board remand, and 
August 2001 and February 2002 letters from the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available VA 
medical records.  Further, the veteran has been afforded VA 
examinations to address the nature and etiology of his 
physical disabilities.  As such, the VA's duties under the 
VCAA have been satisfied.

I.	Entitlement to service connection for a disability 
manifested by a loss of equilibrium.

Legal Criteria.  The applicable law provides that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be allowed on a presumptive basis for certain 
chronic diseases, such as organic diseases of the nervous 
system, if manifested to a compensable degree within a one 
year period of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, a 
disability which is proximately due to, results from, or is 
aggravated by another disease or injury for which service 
connection has been granted, shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The veteran's service medical records, 
dating from August 1970 to October 1971, are negative for any 
complaints of treatments for loss of equilibrium.

VA examination reports dated in April 1991 and August 1995 
are negative for any complaints or diagnoses with respect to 
a loss of equilibrium.

Outpatient treatment records from the Richmond VAMC, dating 
from March 1994 to May 1999, are also negative for relevant 
complaints or diagnoses.  In December 1997, one relevant 
record indicates that the veteran reported a history of rare 
episodes of dizziness, but no vertigo.  An MRI dated in 
January 1998 was negative for any abnormality, and no 
acoustic neuroma was shown.

In April 2002, the veteran was afforded a VA examination, at 
which time he did report some balance problems, which had 
caused him to pass out and fall down at times.  No diagnosis 
was given, but in a June 2002 addendum to this examination, 
the examiner stated that he attributed the veteran's 
disequilibrium to benign paroxysmal positional vertigo.  The 
examination findings included a positive Hall-Pike maneuver 
with rotator nystagmus and reproduction of the symptoms of 
his vertigo, in addition to a clinical history of short 
durations of vertigo that were precipitated with head 
movements.  With regard to the benign positional vertigo, the 
examiner opined that "there could be no definitive 
relationship between his disequilibrium and service in the 
military."  Further, no connection between this disorder and 
any service-connected disorder was suggested by the examiner.

Analysis.  The veteran contends that his loss of equilibrium 
was incurred during service.  However, there is no evidence 
of this condition until almost thirty years following 
service.  When the veteran was diagnosed with benign 
paroxysmal positional vertigo in 2002, the VA examiner found 
no relationship between the disorder and service.  No medical 
professional has suggested that the disorder is related to a 
service-connected disability.  Thus, the preponderance of the 
evidence is against a finding that the veteran's disability 
manifested by a loss of equilibrium, or benign paroxysmal 
vertigo, was incurred during his period of military service 
or is secondary to a service-connected disability.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

II.	Entitlement to an increased (compensable) rating for 
left ear hearing loss.

Legal Criteria.  The veteran contends that his service-
connected left ear hearing loss warrants a compensable 
disability evaluation.  Disability ratings are determined by 
the application of a schedule of ratings based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

It is noted that the VA regulations addressing the rating of 
hearing loss were amended during the pendency of this appeal.  
See 64 FR 25202  (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85-4.87 (2001), and compare with 38 C.F.R. § 4.85-4.87a 
(1998).  Therefore, pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that where a law or 
regulation changes after a claim has been filed or reopened 
but before the appeal process has been concluded, the version 
most favorable to the veteran should and will apply, unless 
Congress provides otherwise or permits the Secretary to do 
otherwise), the version of the law or regulation most 
favorable to the veteran shall be applied.  In this 
particular case, neither the "old" nor the amended 
regulations are more favorable to the veteran, insofar as the 
regulations were amended only to ensure that current medical 
terminology and unambiguous criteria were used, and to 
reflect current medical advances.  See 64 FR 25202  (May 11, 
1999).  The tables used to assign the Roman numerals and, 
then, to assign the appropriate disability rating were not 
changed.  Id.  The amended regulations do include additional 
provisions that pertain to hearing loss of 55 decibels or 
more in each of the four specified frequencies (i.e. 1000, 
2000, 3000, and 4000 Hertz), and to hearing loss with a pure 
tone threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  
The Board is of the opinion that the outcome of this case is 
the same under either set of regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Pure tone Threshold Average and Speech Discrimination," 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based on a combination of the 
percent of speech discrimination (horizontal rows) and the 
pure tone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and pure tone threshold 
average intersect.  38 C.F.R. § 4.85(b).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Pure tone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e).  Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

If impaired hearing is service-connected in only one ear, the 
hearing ability in the nonservice-connected ear is generally 
treated as normal (i.e., Level I hearing).  38 C.F.R. § 
4.85(f).  However, under another recent change in law, if 
hearing impairment in the service-connected ear is found to 
be 10 percent disabling, then any deafness in the nonservice-
connected ear may be considered when determining the final 
compensation rating.  See 38 U.S.C.A. § 1160(a)(3), as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, 116 Stat. 2820 (Dec. 6, 2002).

Factual Background.  In November 1971, the veteran was 
granted service connection for left ear high frequency 
hearing loss and given a noncompensable rating, as 
audiometric testing of record at that time did not reflect a 
compensable degree of hearing loss.  The veteran was provided 
notice of this decision, but did not appeal.  More recently, 
in July 1995, he submitted a claim for an increased rating, 
and by rating decision dated in November 1995, the RO 
continued the noncompensable evaluation.

On a VA audiometric examination given in September 1995, pure 
tone air conduction threshold levels, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
50
60
LEFT
35
50
60
65

Speech discrimination ability was 90 percent for the right 
ear and 66 percent for the left ear.

On VA audiometric examination in April 2002, pure tone air 
conduction threshold levels, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
50
65
LEFT
40
50
65
75

Speech discrimination ability was 88 percent for the right 
ear and 72 percent for the left ear.

Analysis.  With respect to the relevant examinations 
conducted in September 1995 and April 2002, the average 
decibel threshold (for the frequencies of 1000, 2000, 3000, 
and 4000 hertz) ranged from 52.5 to 57.5 decibels for the 
left ear, and this ear had speech discrimination which ranged 
from 66 to 72 percent.  Using the most severe findings, under 
Table VI of 38 C.F.R. § 4.85, this translates to Level VI 
hearing in the left ear.  Entering Table VII of 38 C.F.R. § 
4.85, with Level VI hearing for the left ear and Level I 
hearing for the nonservice-connected right ear, results in a 
noncompensable (0 percent) rating for left ear hearing loss 
under Diagnostic Code 6100.  

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used for exceptional patterns of 
hearing impairment; specifically, where the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or when 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  However, the test 
results from the two examinations do not meet the 
requirements for the special rating method of an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86.

Moreover, with regard to the recent change to 38 U.S.C.A. § 
1160(a)(3), since test results indicate that service-
connected left ear hearing loss is not 10 percent disabling, 
any nonservice-connected right ear hearing loss may not be 
considered when determining the final compensation rating.

The preponderance of the evidence is against the claim for a 
higher rating for left ear hearing loss.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a disability manifested 
by a loss of equilibrium is denied.

Entitlement to an increased (compensable) rating for left ear 
hearing loss is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

